Citation Nr: 1454369	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right carpal and cubital tunnel syndromes (claimed as hand cramping).

2.  Entitlement to service connection for left carpal and cubital tunnel syndromes (claimed as hand cramping).

3.  Entitlement to an initial rating in excess of 10 percent for scoliosis of the lumbar spine (claimed as low back pain and mid back pain).


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied service connection for both right and left carpal and cubital tunnel syndromes, and an April 2011 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for scoliosis of the lumbar spine, effective May 19, 2010.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for both right and left carpal and cubital tunnel syndromes, and in February 2012, he filed a NOD with the assigned disability rating for scoliosis of the lumbar spine.  A statement of the case (SOC) was issued regarding entitlement to service connection for both right and left carpal and cubital tunnel syndromes in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  A SOC was issued regarding the initial rating for scoliosis of the lumbar spine in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

In August 2012, the Veteran and his father testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is  of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In October 2012, the Veteran submitted additional literature and medical evidence to the Board, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic  files associated with the Veteran's claim.  A review of the documents in VBMS reveals records and adjudicatory documents not pertinent to the matter on appeal.  A review of the documents in Virtual VA reveals a VA treatment note documenting a February 2014 magnetic resonance imaging (MRI) scan of the Veteran's spine; such evidence was not considered in the April 2012 SOC, and the Veteran has not waived initial RO consideration of such.  The remaining documents in Virtual VA are either duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.

The Board's decision addressing the claims for service connection for  right and left carpal and cubital tunnel syndromes is set forth below.  The claim for an initial rating in excess of 10 percent for scoliosis of the lumbar spine is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided on appeal have been accomplished.  

2.  The Veteran's assertions as to injury and recurring problems with his right and left upper extremities, associated with the repetitive motion required of his duties as an aircraft mechanic in service, are credible and consistent with the circumstances of his service.

3.  Collectively, competent medical evidence indicates that the Veteran has, or at some point pertinent to this appeal has had, right and left carpal and cubital tunnel syndromes. 

4.  Competent medical opinion evidence on the question of whether the Veteran's right and left carpal and cubital tunnel syndromes are etiologically related to his military service is, at least, in relative equipoise.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right carpal and cubital tunnel syndromes (claimed as hand cramping) are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left carpal and cubital tunnel syndromes (claimed as hand cramping) are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claims for service connection for right and left carpal and cubital tunnel syndromes, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.  


II.  Analysis

The Veteran seeks to establish service connection for bilateral carpal and cubital tunnel syndromes.  The essential assertion of the Veteran is that the claimed conditions are due the repetitive use of pneumatic and other types of hand tools during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, there is no dispute that the Veteran was exposed to constant, repetitive motions of his upper extremities while performing his listed Military Occupational Specialty (MOS) of Fixed-Wing Aircraft Airframe Mechanic.  The Veteran testified that he spent a lot of time using small tools and vibrating tools within small confined spaces.  The Veteran also testified that he experienced pain and cramping in his hands during service, which he is competent to assert.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran's statements regarding his activities in service (the use of hand tools) and the onset of hand symptoms associated with such activities is consistent with the circumstances of his service.  See 38 U.S.C.A.§ 1154.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such statements are also deemed credible.  Therefore, the Board finds that the in-service incurrence element to service connection has been met.

As to the issue of whether the Veteran is currently suffering from right and left  carpal and cubital tunnel syndromes, the collective evidence on this point indicates that the Veteran has-or, at some pertinent to this appeal, has had-the noted disabilities.  

The Veteran underwent a VA examination in July 2010 to evaluate his hand condition.  The examiner diagnosed the Veteran with bilateral cubital and carpal tunnel syndromes based on his analysis of: an X-ray showing deformity consistent with right metacarpal syndrome; the subjective factors of bilateral hand pain, numbness, and weakness; the objective factors of positive bilateral Tinel's and Phalen's tests; and percussion over the medial elbows reproducing symptoms of dysethesia into the ulnar nerve distribution that was consistent with cubital tunnel syndrome.

In December 2011, the Veteran underwent a second VA examination to determine the nature and etiology of his bilateral cubital and carpal tunnel syndromes.  On the examination report, the examiner was asked to answer the question as to whether the Veteran had peripheral nerve condition or peripheral neuropathy and the examiner indicated in the affirmative.  He also noted the July 2010 diagnosis of bilateral cubital and carpal tunnel syndrome.  The VA examiner indicated that the Veteran had a positive Phalen's sign and a negative Tinel's sign, noted mild paralysis or the right and left median nerve, and indicated that electromyography (EMG) studies revealed an abnormality in the right upper extremity, but that the left upper extremity was normal.  Based on the EMG results, the VA examiner diagnosed the Veteran with right cubital tunnel syndrome only and stated that "[t]he study did not show left cubital tunnel syndrome or carpal tunnel syndrome of either the right or left hand."  In other words, the VA examiner found that the Veteran suffered only from right cubital tunnel syndrome.

In October 2012, the Veteran sent VA a letter from a private orthopedic hand surgeon.  The surgeon provided his findings that the Veteran had "moderate to severe nerve compression of his median and ulnar nerves as well as chronic tendon injury in his elbows."  The surgeon recommended nerve decompression and tendon debridement.  Notably, the findings from the orthopedic hand surgeon are consistent with the diagnoses given by the July 2010 examiner.  See Dorland's Illustrated Medical Dictionary 1824, 1826 (32nd ed. 2012)(stating that carpal tunnel symptoms result from compression of the median nerve in the carpal tunnel and that cubital tunnel symptoms result from injury or compression of the ulnar nerve at the elbow).  Given this, the nature of the disorders in question, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that requirement of a current disability with respect to both the right and left upper extremity is met and that the Veteran has a current diagnosis of right and left cubital and carpal tunnel syndromes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

As to the matter of whether there exists a medical relationship, or nexus, between the diagnosed diseases and military service, the Board notes that the record contains two medical opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below.

As a matter of clarification, the Board notes that although the July 2010 examiner provided a diagnosis of bilateral cubital and carpal tunnel syndromes, he did not provide an opinion as to the etiology of those conditions.  Therefore, the Board finds that the July 2010 examination report has no probative value with respect to the medical nexus question.

The first medical opinion to be weighed is the opinion given in the December 2011 VA examination report.  As far as the etiology of the Veteran's diagnosis of right cubital tunnel syndrome, the VA examiner provided the opinion that, "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA examiner based his opinion on the lack of "complaints in service consistent with cubital or carpal tunnel syndrome," and the lack of documented treatment following service.  The December 2011 opinion, therefore, is of somewhat limited probative value because it is primarily based on a lack of evidence of treatment in the record.  A medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007). 

In his October 2012 letter, the orthopedic hand surgeon provided the etiology opinion that "[b]ased on the timeline of symptoms that [the Veteran] presented to me with onset during active duty military service...it is apparent that these conditions are service related."  Although such opinion is based on information relayed to the surgeon by the Veteran (to include during interview with the Veteran), and not based on actual review of the  evidence contained in the claims file, such does not diminish the probative value of the opinion whereas, here, the Board has not no reason to question the veracity of the Veteran's assertions.  The  Board also has considered the physician's knowledge and skill as an orthopedic hand surgeon, , and finds the surgeon's opinion at least as probative as the opinion given by the VA examiner in December 2011.  Therefore, after resolving all reasonable doubt in the Veteran's favor, the Board finds that there is evidence sufficient to support a finding of a nexus, or link, between the Veteran's current diagnoses of right and left carpal and cubital tunnel syndromes and his symptoms of pain and hand cramping during military service.

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has both right and left carpal and cubital tunnel syndromes that are etiologically related to service; hence the criteria for service connection are met.


ORDER

Service connection for right carpal and cubital tunnel syndromes is granted.

Service connection for left carpal and cubital tunnel syndromes is granted.


REMAND

The Board's review of the claims file reveals that further AOJ  action on the claim for an initial rating in excess of 10 percent for scoliosis of the lumbar spine is warranted. 

The most recent examination of the Veteran's lumbar spine was in July 2010. During the August 2012 Board hearing, the Veteran testified that since his last examination, his condition has gotten worse.  See Hearing Transcript, p. 11.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

To ensure that the record reflects the current severity of the Veteran's scoliosis of the lumbar spine and in light of the Veteran's contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected scoliosis of the lumbar spine.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this respect, the AOJ should arrange for the Veteran to undergo a new VA examination to assess the severity of his scoliosis of the lumbar spine.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for an increased rating.  See 38 C.F.R. § 3.65(a), (b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of examination sent to him by the pertinent medical facility.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

The record reflects that VA treatment records were associated with the Veteran's Virtual VA file in June 2014 and the latest medical records for the Veteran's back condition is the February 2014 VA treatment note on the MRI scan of the Veteran's spine.  However, more recent treatment records may exist.  The Board notes that VA has constructive notice of VA and other Federal generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ must therefore obtain any VA medical records pertaining to the Veteran since June 2014.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to his claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period.)  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims.  All evidence added to the record since the AOJ's last adjudication must be considered-to include, for the sake of efficiency, evidence associated with the claims file after the Board hearing, notwithstanding the waiver of initial AOJ consideration of such evidence.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination, by an appropriate medical professional, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should identify all chronic neurological manifestations of the service-connected lumbar spine disability.  For each identified manifestation (to include radiculopathy), the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should also indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability since the May 2010 effective date of the award of service connection.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  After accomplishing all requested actions, as well as any additional action deemed warranted by the VCAA, adjudicate the Veteran's claim remaining on appeal in light.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of the 38 C.F.R. § 3.655(b).

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority (to particularly include all evidence added to the record since the last adjudication of the claims) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development.  It is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


